DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Status of Claims
The office action is being examined in response to the amendments submitted by the applicant on December 31, 2020.
Claims 1, 4-8, 11-15, and 18-20 have been amended and are hereby entered.
Claims 2-3, 9-10, and 16-17 are cancelled.
Claims 21-26 have been newly added and are hereby entered.   
Claims 1, 4-8, 11-15, and 18-26 are pending and have been examined. 
Claims 1, 5-6, 8, 12-13, 15, and 19-20 have been amended by Examiner’s amendment (see attached).  
Claims 4, 11, and 18 have been cancelled by Examiner’s amendment (see attached).  
Claims 1, 5-8, 12-15, and 19-26 are currently pending and have been examined. 
The examiner would like to note that this application is now being handled by examiner Michael Anderson.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears in the attached document. Should the changes and/or additions/cancellations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Joseph E. Mutschelknaus on September 13, 2021 for the claim amendments.  

Allowable Subject Matter
Claims 1, 5-8, 12-15, and 19-26 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to the rejections under 35 USC 112, the Examiner withdraws the rejection due to [0064] and Fig. 4 (408). However, the examiner would like to suggest that the word “causing” be changed as it is difficult to ascertain if the acceptance and denial is happening or capable of happening. 
The 101 Alice rejection is not applicable.  Upon further review of the amended claims the 101 rejection is not applicable because in ordered combination it is a practical application.    
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or renders obvious the limitation of the independent claims. The applicant has claimed:
training, by a computing device, a modeling module to detect and prevent fraudulent online activity associated with at least one merchant, said training comprising performing a continuous, iterative validation of electronic transaction data via an executed loss function algorithm based at least on a Gini metric derived from an area under curve (AUC) plot and a capture rate metric of labeled data within the electronic transaction data, wherein the training comprises: 
swapping, by the computing device, a first value and a second value from one metric of the Gini metric and the capture rate metric in response to the first value being lower than a predetermined threshold;
dynamically generating and updating, by the computing device, via the trained modeling module, a risk assessment model, such that the risk assessment model is updated in accordance with the training of the modeling module;
receiving, by the computing device, a request for an electronic transaction via an electronic financial service; 
generating, by the computing device, a risk assessment by applying the generated risk assessment model to factors associated with the electronic transaction; and 
The following prior art of reference have been deem most relevant to the allowed claim(s):
Adjaoute (U.S. PG PUB. 20020133721 A1) discloses systems and methods for dynamic detection and prevention of electronic fraud and network intrusion using an integrated set of intelligent technologies. The intelligent technologies include neural networks, multi-agents, data mining, case-based reasoning, rule-based reasoning, fuzzy logic, constraint programming, and genetic algorithms. The systems and methods of the present invention involve a fraud detection and prevention model that successfully detects and prevents electronic fraud and network intrusion in real-time. The model is not sensitive to known or unknown different types of fraud or network intrusion attacks, and can be used to detect and prevent fraud and network intrusion across multiple networks and industries.
Fan (U.S. PG PUB. 20060010093A1) dsiclsoes the mining of time-evolving data streams, a general framework that mines changes and reconstructs models from a data stream with unlabeled instances or a limited number of labeled instances. In particular, there are defined herein statistical profiling methods that extend a classification tree in order to guess the percentage of drifts in the data stream without any labelled data. Exact error can be estimated by actively sampling a small number of true labels. If the estimated error is significantly higher than empirical expectations, there preferably re-sampled a small number of true labels to reconstruct the decision tree from the leaf node level.
Lee (WO 2016004075 A1) it discloses a first data set corresponding to an evaluation run of a model is generated at a machine learning service for display via an interactive interface. The data set includes a prediction quality metric. A target value of an interpretation threshold associated with the model is determined based on a detection of a particular client's interaction with the interface. An indication of a change to the prediction quality metric that results from the selection of the target value may be initiated.
Claims 1, 5-8, 12-15, and 19-26 are allowed because the references individually and in combination as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892, Notice of References Cited.
US 20160042354 A1 is pertinent because it uses methods, systems, and computer program products for screening transactions. A probability function provides an estimated probability of fraud for a pending transaction based on one or more parameters of the transaction. The estimated probability of fraud is used to determine an estimated cost of fraud for several possible actions that may be taken with regard to the transaction, and the action that provides the lowest expected cost of fraud chosen. To reduce prediction error, the function is adjusted to minimize a “cost error”, which is determined by applying the function to historical transactions stored in a transaction database. The cost error may be determined by comparing estimated probabilities of fraud for accepted transactions to a known probability of fraud based on whether a chargeback was received for the transaction in question. Parameters of the function may be adjusted to minimize a collective cost error across a set of historical transactions.
US 20140351109 A1 is pertinent because it a method and apparatus for automatically identifying a fraudulent order are disclosed. The method comprises: a model training phase which comprises: taking history orders, which have been determined as fraudulent or not, as training samples, and extracting characteristics from respective history orders to provide respective characteristic vectors for the history orders; and training an order identifying model using the characteristic vectors for respective history orders, and an order identifying phase which comprises: extracting characteristics from an order to be identified to provide a characteristic vector for the order to be identified, and inputting the characteristic vector for the order to be identified into the order identifying model to obtain therefrom a result of whether the order to be identified is fraudulent 
US 20090192810 A1 is pertinent because it uses methods and systems are disclosed for combining the results from multiple fraud detection devices into a single, ordered list of suspect items. The confidence value for each suspect item identified by each fraud detection process may be calculated. Calculated confidence values may be refined by resealing the confidence value. The confidence value of items from multiple lists may then be further refined using a voting process. Use of a voting process takes into account the determinations of each of the fraud detection processes in order to calculate or refine the confidence values associated with each suspect item. After conducting the voting process, the suspect items may be combined into a single suspect list. The new suspect list may be ordered by confidence values. Additionally, the expected loss of each item may be calculated for each suspect item. Suspect lists may also be ordered according to expected loss

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


Mike Anderson
Primary Patent Examiner
Art Unit 3694



/Mike Anderson/           Primary Patent Examiner, Art Unit 3694